Citation Nr: 0619473	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement post operative right knee 
injury.

2.  Entitlement to an evaluation in excess of 30 percent for 
total left knee replacement post operative right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to increased evaluations for right and left knee 
disabilities.  The Board denied both issues on appeal in an 
April 2005 decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 12, 2006 Order, the Court vacated 
and remanded, that part of the April 2005 Board decision 
which denied the increased rating issues on appeal, for 
compliance with the instructions in the May 2006 Joint 
Motion.

That part of the April 2005 Board decision which remanded the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability was not vacated 
by the May 12, 2006 Order of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The record reflects that the veteran has undergone several VA 
examinations for his bilateral knee disability during the 
period on appeal.  In November 2002, the examiner reported 
that the veteran had good collateral stability of his right 
knee and trace laxity in his collateral ligaments.  In 
February 2003, the examiner reported that the veteran had 
good collateral ligament stability and mild instability of 
his knees and diagnosed him with patellar clunk syndrome of 
the right knee.  In a March 2004 VA examination, the examiner 
reported that the veteran denied any episodes of dislocation 
or recurrent subluxation or recurrent subluxation of the 
knees and indicated that the veteran's ligaments were stable 
on examination.  However, the examiner diagnosed the veteran 
with right knee patellar subluxation during extension at 30 
degrees flexion.  

Additionally, the May 2006 Joint Motion, incorporated by 
reference in the May 12, 2006 Order of the Court, 
specifically instructed VA to address whether a separate 
rating is warranted for knee instability (pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257) in addition to a rating 
for knee replacement (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055).

In reviewing the record, the Board is unable to ascertain the 
severity of the veteran's right and left knee disabilities.  
Particularly, the Board finds that the medical evidence of 
record is conflicting as to whether the veteran experiences 
recurrent knee subluxation or lateral instability.  Further, 
such evidence is insufficient to determine the severity of 
such symptomology, if it indeed, exists.  Therefore, the 
Board is of the opinion that a clarifying VA medical 
examination, conducted with a view towards ascertaining the 
severity of the veteran's right and left knee disabilities, 
is warranted. 



Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for increased evaluations for his 
right and left knee disabilities, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised that an effective date will be 
assigned in the event of award of any 
benefit sought.

2.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right and left 
knee disabilities since June 2001.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should be afforded a VA 
medical examination by an orthopedist, if 
available, to ascertain the severity of 
his right and left knee disabilities.  
The veteran's claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the each knee and in 
addition to providing the range of motion 
for each joint, in degrees, he or she 
should document all functional 
limitations due to pain, weakness, 
abnormal movement, incoordination, and 
excess fatigability.  The examiner must 
specifically report whether, for each 
knee, there is recurrent subluxation or 
lateral instability, and if such 
symptomology exists, the severity of such 
manifestations.  In this regard, the 
examiner should indicate whether such 
symptomology of instability is slight, 
moderate, or severe in nature.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations for his right and 
left knee disabilities.  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

